

116 S4171 IS: Calculate PPP Forgiveness Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4171IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. King (for himself and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo direct the Administrator of the Small Business Administration to establish or certify a calculator that assists lenders and recipients with paycheck protection program loan forgiveness, and for other purposes.1.Short titleThis Act may be cited as the Calculate PPP Forgiveness Act of 2020.2.Calculator for paycheck protection program loan forgiveness(a)DefinitionsIn this section—(1)the term Administrator means the Administrator of the Small Business Administration; and(2)the term covered loan has the meaning given the term in section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)). (b)Online calculatorThe Administrator shall take actions, in accordance with this section, to ensure the availability of a calculator with respect to forgiveness of covered loans that—(1)is easily accessible by the public online;(2)can be utilized without cost;(3)with respect to a covered loan, allows a lender or recipient to accurately estimate the amount of loan forgiveness related to the covered loan; and(4)assists a lender or recipient to complete an application to request loan forgiveness with respect to a covered loan.(c)Manner of provisionNot later than 5 days after the date of enactment of this Act, the Administrator shall establish, and thereafter maintain—(1)a calculator that satisfies the requirements specified in subsection (b); or(2)a process to certify a calculator established and maintained by a third party that satisfies those requirements.(d)Certification process requirements(1)In generalIf, under subsection (c), the Administrator elects only to establish the certification process referenced in paragraph (2) of that subsection, the Administrator—(A)not later than 10 days after the date of enactment of this Act, shall certify not less than 1 calculator that satisfies the requirements specified in subsection (b);(B)upon request, shall review and, after a certification under subparagraph (A), may certify additional calculators that satisfy the requirements specified in paragraphs (1), (3), and (4) of subsection (b), with certification determinations made not later than 10 days after the receipt of an application for review; and(C)not later than 10 days after the date of enactment of this Act, and weekly thereafter, shall make available to the public online a list specifying the calculators—(i) certified pursuant to this section; and(ii)under review for certification.(2)Assisted applicationsThe Administrator shall accept an application to request loan forgiveness with respect to a covered loan submitted with the assistance of a calculator certified under this section.(3)Use of logoThe Administrator may establish a logo that a third party may utilize to signify that a calculator is certified pursuant to this section.(e)Coordination with Department of the TreasuryThe Administrator shall carry out this section in coordination with the Secretary of the Treasury.(f)ExpirationThe requirements under this section shall cease to have effect on October 31, 2021.